TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00529-CV




                                          In re N. M.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              Relator N. M. has filed a petition for writ of mandamus, complaining of the

trial court’s temporary order related to child custody. See Tex. R. App. P. 52.8. Having reviewed

the record, we deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: September 18, 2009